                  Case 20-10343-LSS             Doc 6       Filed 02/18/20        Page 1 of 41




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                               (Joint Administration Requested)
                           Debtors.


                      DEBTORS’ MOTION FOR ENTRY OF
               INTERIM AND FINAL ORDERS (I) AUTHORIZING THE
         PAYMENT OF CERTAIN TAXES AND (II) GRANTING RELATED RELIEF

         The Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit

corporations that are debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), submit this motion (this “Motion”), pursuant to sections 105(a),

363(b), 507(a)(8), 541, 1107(a), and 1108 of title 11 of the United States Code, 11 U.S.C. §§

101–1532 (the “Bankruptcy Code”), and rules 6003 and 6004 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and rule 9013-1 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), requesting entry of an interim order (the “Proposed Interim Order”) and final order (the

“Proposed Final Order”), substantially in the forms attached hereto as Exhibit A and Exhibit B,

respectively, (i) authorizing, but not directing, the Debtors to remit and pay (or use tax credits to

offset) the Taxes (as defined herein), and (ii) granting related relief. The facts and circumstances

supporting this Motion are set forth in the Declaration of Brian Whittman in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”), filed



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
                 Case 20-10343-LSS             Doc 6        Filed 02/18/20     Page 2 of 41




concurrently herewith.2 In further support of this Motion, the Debtors respectfully state as

follows:

                         STATUS OF THE CASES AND JURISDICTION

        1.       On the date hereof (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Court”). Concurrently with the filing of this Motion, the

Debtors have requested joint administration and procedural consolidation of these chapter 11

cases pursuant to Bankruptcy Rule 1015(b). The Debtors continue to operate and maintain their

non-profit organization and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment of a trustee

or examiner in these cases, and no statutory committee has been appointed.

        2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent, pursuant to Local Rule 9013-1(f), to

the entry of a final order or judgment by the Court in connection with this Motion if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The statutory and other predicates for the relief requested herein are sections

105(a), 363(b), 507(a)(8), 541, 1107(a), and 1108 of the Bankruptcy Code, and Bankruptcy

Rules 6003 and 6004, and Local Rule 9013-1.


2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
First Day Declaration.


                                                        2
                 Case 20-10343-LSS             Doc 6        Filed 02/18/20      Page 3 of 41




                                 BACKGROUND OF THE DEBTORS

        5.       The BSA is a federally chartered non-profit corporation under title 36 of the

United States Code. The BSA is exempt from federal income tax under section 501(c)(3) of the

Internal Revenue Code. Founded in 1910 and chartered by an act of Congress in 1916, the BSA

is one of the largest youth organizations in the United States and one of the largest Scouting

organizations in the world, with approximately 2.2 million registered youth participants and

approximately 800,000 adult volunteers. As a non-profit corporation, the BSA is required to

adopt and carry out a charitable, religious, educational, or other philanthropic mission. The

BSA’s mission is to prepare young people for life by instilling in them the values of the Scout

Oath and Law,3 encouraging them to be trustworthy, kind, friendly and helpful, while also

training youth in responsible citizenship, skills development and self-reliance through

participation in a wide range of outdoor activities, educational programs, and, at older ages,

career-oriented programs in partnership with community organizations. Delaware BSA, LLC

(“Delaware BSA”) is a non-profit limited liability company incorporated under the laws of

Delaware and exempt from federal income tax under section 501(c)(3) of the Internal Revenue

Code. BSA is the sole member of Delaware BSA.

        6.       To carry out its mission of developing youth leaders of character and integrity, the

BSA grants charters to thousands of local organizations across the country, including faith-based

institutions, clubs, civic associations, educational institutions, and businesses. These chartered

organizations, in turn, form Scouting units—referred to as “packs” for Cub Scouts, “troops” for

Scouts BSA (formerly known as Boy Scouts), “crews” for Venturing, “ships” for Sea Scouts,


3
  Scout Oath: “On my honor I will do my best to do my duty to God and my country and to obey the Scout Law; to
help other people at all times; to keep myself physically strong, mentally awake, and morally straight.” Scout Law:
“A Scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful, thrifty, brave, clean, and
reverent.”


                                                        3
               Case 20-10343-LSS         Doc 6       Filed 02/18/20   Page 4 of 41




“labs” for STEM Scouts, and “posts” for Exploring. Scouting units are led by adult volunteers

appointed by the chartered organization. Each of the BSA’s approximately 81,000 Scouting

units in the United States is organized, registered, and supported by one of 261 local councils

that are chartered by the BSA and oversee the Scouting program in an assigned geographic

area. Each local council is separately incorporated under the non-profit laws of its respective

state, maintains an independent board of directors and senior management, and is exempt from

federal income tax under section 501(c)(3) of the Internal Revenue Code. The BSA does not

hold any equity interest in any local council, chartered organization, or Scouting unit, and only

the BSA and its wholly owned subsidiary, Delaware BSA, are debtors in these chapter 11 cases.

Additional information regarding the BSA, its mission and operations, and the events and

circumstances preceding the Petition Date is set forth in the First Day Declaration and the

Debtors’ Informational Brief, filed concurrently herewith.

                                     RELIEF REQUESTED

       7.      By this Motion, the Debtors request entry of the Proposed Interim Order and

Proposed Final Order, substantially in the forms attached hereto as Exhibit A and Exhibit B,

respectively, (i) authorizing, but not directing, the Debtors to remit and pay (or use tax credits to

offset) the Taxes (as defined below) and (ii) granting related relief, including scheduling a final

hearing to consider approval of the Proposed Final Order and authorizing the Debtors’ banks and

other financial institutions to receive, honor, process, and pay all checks or electronic transfers

related to such payments and obligations.

                                            THE TAXES

       8.      As a non-profit entity under 26 U.S.C. § 501(c)(3), the BSA is not obligated to

pay federal or state income taxes in the United States related to its charitable or educational




                                                 4
                  Case 20-10343-LSS              Doc 6        Filed 02/18/20       Page 5 of 41




purposes. In the ordinary course of their operations, however, the Debtors collect, incur, and pay

certain sales and use taxes, property taxes, certain state and other income taxes, excise taxes, and

various other governmental taxes, fees, and assessments, including, but not limited to, licensing

fees (collectively, the “Taxes”).4 The Debtors remit the Taxes to various federal, state, and local

governmental units, including taxing, licensing, and regulatory authorities (collectively, the

“Governmental Authorities”). A schedule identifying the Governmental Authorities is attached

hereto as Exhibit C (the “Governmental Authorities Schedule”).5

         9.       Taxes are typically, but not exclusively, remitted and paid by the Debtors through

checks and electronic transfers that are processed through the financial institutions at which the

Debtors maintain the bank accounts that comprise their cash management system. The Debtors

estimate that approximately $1,660,000 in Taxes relating to the prepetition period have accrued

and may become due and owing to the Governmental Authorities during the course of these

chapter 11 cases, approximately $1,320,000 of which is anticipated to become due and payable

within the interim period between the Petition Date and the final hearing.6 As discussed in detail

below, such Taxes are comprised of sales and use taxes, property taxes, certain income taxes,

import duties, penalties, and various other taxes and fees.

4
 By this Motion, the Debtors are not requesting authority to collect and remit state and federal employee-related
withholding taxes. Such relief is instead requested in the Wages and Benefits Motion, filed contemporaneously
herewith.
5
  The Debtors have made an extensive and good-faith effort to identify on Exhibit C any Governmental Authorities
to which they owe any amounts as of the Petition Date. However, the Debtors may have inadvertently omitted one
or more Governmental Authorities. By this Motion, the Debtors request relief applicable to all Governmental
Authorities, regardless of whether such Governmental Authority is specifically identified on Exhibit C.
6
  In the ordinary course of their non-profit operations, the Debtors from time to time undergo audits and reviews
conducted by the various Governmental Authorities. Currently, the Debtors are subject to certain ongoing audits
and may be subject to further investigations on account of tax returns and/or obligations in prior years (collectively,
the “Audits”). Although the estimates of outstanding Taxes are based on a good-faith assessment of the existing
amounts due on a prepetition basis, there is a possibility—because of audit rights—that one or more of the various
Governmental Authorities may determine at a later date that the Debtors owe additional prepetition Taxes. The
Debtors request authority to pay any undisputed amounts that are later determined to be due as prepetition Taxes,
without the limitation of the aggregate caps set forth in the Proposed Interim Order and the Proposed Final Order (as
applicable).


                                                          5
               Case 20-10343-LSS        Doc 6       Filed 02/18/20   Page 6 of 41




       10.     The Debtors, in the ordinary course of their operations, generally pay Taxes owed

by certain of their non-debtor affiliates and are reimbursed pursuant to shared services

agreements. Concurrently herewith, the Debtors are seeking authority, but not direction, to pay

Taxes owed by their affiliates pursuant to the Debtors’ Motion for Entry Of Interim and Final

Orders (I) Authorizing the Debtors to Pay Certain Prepetition Obligations Under Shared

Services Arrangements, (II) Authorizing Continued Performance of Obligations Under Shared

Services Arrangements, (III) Granting Administrative Expense Priority to Postpetition Claims

Arising From Non-Debtor Related Entity Transactions, and (IV) Granting Related Relief (the

“Shared Services Motion”). By this motion, however, the Debtors are not seeking authority to

pay Taxes owed by their affiliates.

       11.     Although the Debtors believe that they are substantially current with respect to

their payment of Taxes, the Debtors are requesting authority to continue making such payments

in instances where: (a) Taxes have accrued or have been incurred prepetition but not paid

prepetition, or were paid in an amount less than actually owed; (b) payments made prepetition by

the Debtors were inadvertently lost or otherwise not received in full by any of the Governmental

Authorities, which may give rise to fines and penalties, the accrual of interest, or both; and (c)

Taxes were incurred for prepetition periods and will become due and payable postpetition. The

approximate amounts of the Taxes that the Debtors are seeking authority to pay on an interim

and final basis are as follows:




                                                6
                    Case 20-10343-LSS              Doc 6        Filed 02/18/20       Page 7 of 41




                                                                                                   Final
                                      Taxes7                                       Interim      (Cumulative)
       Sales and Use Taxes                                                        $840,000        $880,000
       Property Taxes                                                                $0            $30,000
       Income Taxes                                                               $40,000         $50,000
       Import Duties                                                              $390,000        $600,000
       Other Taxes and Fees                                                        $10,000         $60,000
       Penalties                                                                   $40,000        $40,000
       Total Taxes                                                               $1,320,000      $1,660,000

           12.      Any failure by the Debtors to pay the Taxes could materially disrupt the Debtors’

operations in several ways, including the following: (a) the Governmental Authorities may

initiate Audits of the Debtors, which would unnecessarily divert the Debtors’ attention from the

reorganization process; (b) certain Governmental Authorities may attempt to suspend the

Debtors’ charitable registration with the state and/or pursue other remedies that will harm the

estates; and (c) in certain instances, the Debtors’ directors and officers could be subject to claims

of personal liability, which would likely distract those key individuals from their duties related to

the Debtors’ restructuring. Moreover, Taxes not paid on the due date as required by law may

result in fines and penalties, the accrual of interest, or both. Lastly, the Debtors collect and hold

certain outstanding tax liabilities in trust for the benefit of the applicable Governmental

Authorities, and these funds may not constitute property of the Debtors’ estates.

I.         Income Taxes

           13.      As noted above, the BSA is a non-profit entity under 26 U.S.C. § 501(c)(3) and

therefore is not obligated to pay federal income taxes in the United States related to its charitable

or educational purposes.             However, the Debtors do pay unrelated business income taxes

(“Unrelated Business Income Taxes”), income taxes in Canada and a franchise tax to the state of


7
    All capitalized terms used in this table have the meanings ascribed to such terms herein.


                                                            7
                 Case 20-10343-LSS             Doc 6        Filed 02/18/20      Page 8 of 41




New Mexico in connection with operating in the state (together with the Unrelated Business

Income Taxes, the “Income Taxes”). The Debtors accrue Unrelated Business Income Taxes for

income generated from investments made through their partnerships, for the sale of cattle,

advertising in their magazines, real estate rent, and sponsorship revenue.8                     When due, the

Debtors pay Income Taxes on a monthly, quarterly, and annual basis. The Debtors also have

incurred approximately $10 million in net operating loss carryforwards, which may be utilized in

potentially reducing the Debtors’ tax liability in future periods.

        14.      In 2019, the Debtors paid approximately $250,000 in Income Taxes. As of the

Petition Date, the Debtors estimate that they have accrued approximately $50,000 in Income

Taxes, approximately $40,000 of which will become due and owing during the interim period.

II.     Sales and Use Taxes

        15.      The Debtors incur, collect, and remit certain state and local sales taxes and similar

obligations in connection with the sale of camping supplies, apparel, and accessories at the BSA

Scout Shop locations and the Scout Shop online store (collectively, the “Sales Taxes”). Sales

Taxes are essentially general consumption taxes charged at the point of purchase for certain

goods and are typically established by the applicable Governmental Authority as a percentage of

the retail price of the goods purchased.

        16.      Additionally, the Debtors purchase a variety of equipment, materials, supplies,

and services necessary for their operations from vendors who may not operate or be registered to

collect taxes in the state where the goods are to be delivered or the services are to be performed

and, therefore, these vendors do not charge the Debtors sales taxes in connection with such

8
  National Boy Scouts of America Foundation (the “National Foundation”), a non-debtor affiliate of the Debtors also
incurs Unrelated Business Income Taxes from investments made through partnerships. The BSA pays the Unrelated
Business Income Taxes for National Foundation as they come due, and are reimbursed by the National Foundation.
Contemporaneously herewith, the Debtors have filed the Shared Services Motion, which describes the shared
services between BSA and National Foundation in greater detail.


                                                        8
                 Case 20-10343-LSS            Doc 6       Filed 02/18/20     Page 9 of 41




purchases of goods or services. In these instances, applicable law generally requires the Debtors

to subsequently pay use taxes on such purchases to the applicable Governmental Authorities

(“Use Taxes,” and, together with Sales Taxes, the “Sales and Use Taxes”).                       The Debtors

generally remit Sales and Use Taxes to Governmental Authorities on a monthly basis.

        17.      In 2019, the Debtors paid approximately $6,320,000 in Sales and Use Taxes to

Governmental Authorities. As of the Petition Date, the Debtors estimate that they have accrued

approximately $880,000 in Sales and Use Taxes to various Governmental Authorities, the

majority of which will become due and owing during the interim period.

III.    Property Taxes

        18.      State and local laws in the jurisdictions where the Debtors operate generally grant

Governmental Authorities the power to levy property taxes against the Debtors’ real and

personal property (“Property Taxes”). Currently, the Debtors pay taxes on real property located

in California that was donated to their non-debtor affiliate National Foundation and are

reimbursed pursuant to a shared service agreement.9               Additionally, in certain localities the

Debtors pay personal property taxes on the equipment and inventory at their Scout Shops.

        19.      To avoid the imposition of statutory liens on their real and personal property, the

Debtors typically pay Property Taxes in the ordinary course as such taxes are invoiced. This

includes Property Taxes collected from certain third parties and paid to the applicable

Governmental Authorities.

        20.      In 2019, the Debtors paid approximately $30,000 in Property Taxes. As of the

Petition Date, the Debtors estimate that they have accrued approximately $30,000 in Property

Taxes, approximately $0 of which will become due and owing during the interim period.

9
 For the avoidance of doubt, the Debtors do not seek the authority in this motion to pay Property Taxes for the
National Foundation. Contemporaneously herewith, the Debtors have sought authority, but not direction, to pay
Taxes owed by their non-debtor affiliates pursuant to the Shared Services Motion.


                                                      9
                Case 20-10343-LSS       Doc 6    Filed 02/18/20    Page 10 of 41




IV.       Import Duties

          21.    Due to its many international suppliers, the BSA may be required to pay

applicable duties enforced by the United States Customs and Border Protection for all

internationally supplied goods (the “Import Duties”). For all supplies, merchandise and apparel

shipped to the Scout Shop in Puerto Rico, the BSA also specifically pays all charges related to

the Puerto Rico Import Tax.

          22.    In 2019, the Debtors paid approximately $2,900,000 in Import Duties and Puerto

Rico Import Tax.       As of the Petition Date, the Debtors estimate that they have accrued

approximately $600,000 in Import Duties and Puerto Rico Import Tax, approximately $390,000

of which will become due and owing during the interim period.

V.        Other Taxes and Fees

          23.    The Debtors also remit other taxes and fees required in certain jurisdictions,

including charitable registration and permit fees, licensing fees for Scout Shops, environmental

fees, excise taxes, and other miscellaneous taxes such as stormwater and bag taxes (“Other Taxes

and Fees”).

          24.    In 2019, the Debtors paid approximately $90,000 in Other Taxes and Fees. As of

the Petition Date, the Debtors estimate that they have accrued approximately $60,000 in Other

Taxes and Fees, approximately $10,000 of which will become due and owing during the interim

period.

VI.       Penalties

          25.    The Debtors also pay tax penalties in certain instances (the “Penalties”). A

number of jurisdictions have rejected the Debtors’ 2018 filings for failing to include an audit

report. Estimated Penalties associated with rejected filings total $40,000, the majority of which

will become due and owing during the interim period.


                                                10
              Case 20-10343-LSS          Doc 6     Filed 02/18/20     Page 11 of 41




                                      BASIS FOR RELIEF

I.     Payment of Prepetition Taxes Is Necessary and Appropriate.

       26.     Any failure to pay the Taxes could materially disrupt the Debtors’ operations in

several ways: (a) the Governmental Authorities may initiate audits of the Debtors, which would

unnecessarily divert the Debtors’ attention from the restructuring process; (b) the Governmental

Authorities may attempt to suspend the Debtors’ operations, file liens, seek to lift the automatic

stay, and pursue other remedies that will harm the estates; and (c) certain of the Debtors’ board

members and officers could potentially be subject to claims of personal liability. In addition, the

Debtors collect and hold certain outstanding tax liabilities in trust for the benefit of the

applicable Governmental Authorities, and these funds may not constitute property of the

Debtors’ estates. Moreover, unpaid Taxes may result in penalties, the accrual of interest, or both,

all to the detriment of the Debtors, their creditors and other stakeholders.

II.    Certain of the Taxes May Not Be Property of the Debtors’ Estates.

       27.     Section 541(d) of the Bankruptcy Code provides, in pertinent part, that

“[p]roperty in which the debtor holds, as of the commencement of the case, only legal title and

not an equitable interest . . . becomes property of the estate under subsection (a)(1) or (2) of this

section only to the extent of the debtors’ legal title to such property, but not to the extent of any

equitable interest in such property that the debtor does not hold.” 11 U.S.C. § 541(d); see also 26

U.S.C. § 7501 (providing that certain taxes and fees are held in trust). If the Debtors have

collected or hold Taxes in trust for payment to the Governmental Authorities, such funds do not

constitute property of the Debtors’ estates. See, e.g., Begier v. IRS, 496 U.S. 53, 60–62 (1990)

(holding that funds to be transferred in payment of taxes are not property of the debtor’s estate,

but rather are held in trust for the government); Shank v. Wash. State Dep’t of Revenue (In re

Shank), 792 F.2d 829, 833 (9th Cir. 1986) (sales tax required by state law to be collected by


                                                 11
                Case 20-10343-LSS             Doc 6      Filed 02/18/20        Page 12 of 41




sellers from their customers is a “trust fund” tax and not released by bankruptcy discharge);

DeChiaro v. N.Y. State Tax Comm’n, 760 F. 2d 432, 435–36 (2d Cir. 1985) (same); see also In

re Am. Int’l Airways, Inc., 70 B.R. 102, 103 (Bankr. E.D. Pa. 1987) (holding that funds held in

trust for federal excise taxes are not property of the debtor’s estate). The Debtors, therefore,

generally do not have an equitable interest in such funds, and they should be permitted to pay the

applicable Taxes to the Governmental Authorities as they become due.10

III.    Certain of the Taxes May Be Secured or Priority Claims Entitled to Special
        Treatment Under the Bankruptcy Code.

        28.      Claims for certain of the Taxes are or may be priority claims entitled to payment

before general unsecured claims. See 11 U.S.C. § 507(a)(8) (describing taxes entitled to priority

treatment). Moreover, to the extent that such amounts are entitled to priority treatment under the

Bankruptcy Code, Governmental Authorities may attempt to assess interest and penalties if such

amounts are not paid. See 11 U.S.C. § 507(a)(8)(G) (granting priority status to “a penalty related

to a claim of a kind specified in this paragraph and in compensation for actual pecuniary loss”).

Claims entitled to priority status pursuant to section 507(a)(8) of the Bankruptcy Code must be

paid in full under a confirmable plan pursuant to section 1129(a)(9)(C) of the Bankruptcy Code.

Therefore, payment of certain of the Taxes at this time only affects the timing of the payment for

the amounts at issue and will not unduly prejudice the rights and recoveries of junior creditors.

Payment of such Taxes likely will give Governmental Authorities no more than that to which

they otherwise would be entitled under a chapter 11 plan of reorganization and will save the

Debtors the potential interest expense, legal expense, and penalties that might otherwise accrue

on Taxes during these chapter 11 cases.



10
 For the avoidance of doubt, the Debtors are requesting authority to pay the Taxes as provided herein regardless of
whether such Taxes constitute trust fund obligations.


                                                        12
              Case 20-10343-LSS          Doc 6     Filed 02/18/20     Page 13 of 41




IV.     Payment of the Taxes as Provided Herein Is a Sound Exercise of the Debtors’
        Business Judgment.

        29.    Section 363 of the Bankruptcy Code provides authority for the Debtors to pay

Taxes as and when they come due. Section 363(b)(1) of the Bankruptcy Code provides that

“[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course

of business, property of the estate . . . .” Under this section, a court may authorize the payment

of certain prepetition claims where a debtor “show[s] that a sound business purpose justifies such

actions.” In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999). Moreover,

“[w]here the debtor articulates a reasonable basis for its business decisions (as distinct from a

decision made arbitrarily or capriciously), courts will generally not entertain objections to the

debtor’s conduct.” In re Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986)

(citation omitted); see also In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005) (stating that

“[o]vercoming the presumptions of the business judgment rule on the merits is a near-Herculean

task[]”).

        30.    This standard is satisfied here. The Debtors’ ability to pay the Taxes is critical to

their continued and uninterrupted operations. If certain Taxes remain unpaid, the Governmental

Authorities may seek to recover such amounts directly from the Debtors’ board members,

officers, or employees, thereby distracting such key personnel from the administration of these

chapter 11 cases. See, e.g., Schmehl v. Helton, 662 S.E.2d 697, 707 (W. Va. 2008) (noting that

corporate officers may be held responsible for payment of certain corporate taxes); In re Am.

Motor Club, Inc., 139 B.R. 578, 581–83 (Bankr. E.D.N.Y. 1992) (stating “[i]f the employer fails

to pay over the trust fund taxes, the IRS may collect an equivalent amount directly from officers

or employees of the employer who are responsible for collecting the tax” and finding director

personally liable for unpaid taxes) (citing United States v. Energy Res. Co., 495 U.S. 545, 547



                                                 13
              Case 20-10343-LSS         Doc 6     Filed 02/18/20     Page 14 of 41




(1990)). Any collection action on account of such claims, and any potential ensuing liability,

would distract the Debtors and their personnel to the detriment of all parties in interest. The

dedicated and active participation of the Debtors’ officers and employees is integral to the

Debtors’ continued operations and essential to the orderly administration and, ultimately, the

success of these chapter 11 cases.

       31.     Finally, the Debtors’ liability to pay the Taxes may ultimately result in increased

tax liability for the Debtors if interest and penalties accrue on the Taxes claims, which amounts

also may be entitled to priority treatment. Such a result would be contrary to the best interests of

the Debtors’ estates and all stakeholders. As noted above, many of the Taxes may be entitled to

priority status pursuant to section 507(a)(8)(C) of the Bankruptcy Code. As priority claims,

these obligations must be paid in full before any general unsecured obligations of the Debtors

may be satisfied. To the extent that the Debtors are not able to timely pay the prepetition Taxes,

they may ultimately be required to pay those amounts with additional interest and penalties. The

Debtors’ failure to pay the prepetition Taxes as they come due thus may ultimately increase the

amount of priority claims held by the Governmental Authorities against the Debtors’ estates to

the detriment of the Debtors’ general unsecured creditors and other stakeholders. Accordingly,

the Court should grant the Debtors authority to pay the prepetition Taxes as provided herein.

V.     Cause Exists to Authorize Applicable Banks and/or Financial Institutions to Honor
       Checks and Electronic Fund Transfers.

       32.     The Debtors have sufficient funds to pay the amounts described herein in the

ordinary course by virtue of expected cash flows from ongoing operations, access to

unencumbered cash, and anticipated access to cash collateral. In addition, under the Debtors’

existing cash management system, the Debtors can readily identify checks or wire transfer

requests as relating to an authorized payment in respect of the relief requested hereunder.



                                                14
               Case 20-10343-LSS         Doc 6    Filed 02/18/20      Page 15 of 41




Accordingly, the Debtors believe that checks, automatic clearing house (“ACH”) transfers, or

wire transfer requests will not be honored inadvertently. Therefore, the Debtors respectfully

request that the Court authorize and direct all applicable financial institutions, when requested by

the Debtors, to receive, process, honor, and pay any and all checks drawn or ACH or wire

transfers requested in respect of the relief requested in this Motion. The Debtors also request

authority to issue new postpetition checks or effect new ACH or wire transfers to replace any

prepetition checks or funds transfer requests that may be dishonored or rejected as a result of the

commencement of the chapter 11 cases with respect to prepetition amounts owed on account of

Taxes.

         THE REQUIREMENTS OF BANKRUPTCY RULE 6003 ARE SATISFIED

         33.   Bankruptcy Rule 6003 empowers the Court to issue an order, within 21 days after

the Petition Date, granting a motion to “use . . . property of the estate, including a motion to pay

all or part of a claim that arose before the filing of the petition” if such requested relief “is

necessary to avoid immediate and irreparable harm.” Fed R. Bankr. P. 6003(b). For the reasons

discussed above, entry of the Proposed Interim Order is integral to the Debtors’ ability to

successfully transition into chapter 11. Failure to pay the Taxes could disrupt the Debtors’

organizational operations, result in the imposition of liens, and may subject the Debtor’s officers

and executive board to lawsuits or criminal prosecution during the pendency of these chapter 11

cases. Accordingly, the Debtors submit that they have satisfied the “immediate and irreparable

harm” standard of Bankruptcy Rule 6003 to support granting the relief requested herein.

                                 RESERVATION OF RIGHTS

         34.   Nothing contained herein is intended or should be construed as (a) an admission

as to the validity or priority of any claim or lien against the Debtors, (b) a waiver of the Debtors’




                                                 15
              Case 20-10343-LSS          Doc 6    Filed 02/18/20      Page 16 of 41




rights to subsequently dispute such claim or lien on any grounds, (c) a promise or requirement to

pay any prepetition claim, (d) an implication or admission that any particular claim is of a type

specified or defined in this Motion, the Proposed Interim Order, or the Proposed Final Order,

(e) a request or authorization to assume any prepetition agreement, contract, or lease pursuant to

section 365 of the Bankruptcy Code, or (f) a waiver of the Debtors’ or any other party in

interest’s rights under the Bankruptcy Code or any other applicable law.

      WAIVER OF BANKRUPTCY RULE 6004(a) AND 6004(h) REQUIREMENTS

       35.     In addition, by this Motion, the Debtors request a waiver of any notice

requirements under Bankruptcy Rule 6004(a) and any stay of the effectiveness of the order(s)

approving this Motion. Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use,

sale, or lease of property other than cash collateral is stayed until the expiration of 14 days after

entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As set forth

above, the Debtors require immediate relief to continue ordinary organizational operations for

the benefit of all parties in interest. Accordingly, the Debtors submit that ample cause exists to

justify a waiver of the notice requirements under Bankruptcy Rule 6004(a) and the 14-day stay

imposed by Bankruptcy Rule 6004(h), to the extent such notice requirements and stay apply.

                                             NOTICE

       36.     Notice of this Motion will be provided to (i) the Governmental Authorities; (ii)

the U.S. Trustee; (iii) the twenty-five (25) law firms representing the largest numbers of abuse

victims asserting claims against the Debtors; (iv) the holders of the thirty (30) largest unsecured

claims against the Debtors on a consolidated basis, other than abuse-related claims; (v) counsel

to JPMorgan Chase Bank, N.A.; (vi) the County Commission of Fayette County (West Virginia),

as issuer of those certain Commercial Development Revenue Bonds (Arrow WV Project), Series




                                                 16
              Case 20-10343-LSS          Doc 6    Filed 02/18/20      Page 17 of 41




2010A, 2010B and 2012; (vii) representatives of the prepetition Ad Hoc Committee of Local

Councils; (viii) counsel to the prepetition Future Claimants’ Representative; (ix) counsel to the

prepetition ad hoc group of attorneys representing significant numbers of abuse victims; (x) the

United States Attorney’s Office for the District of Delaware; (xi) the Internal Revenue Service;

(xii) the United States Department of Justice; and (xiii) any party that has requested notice

pursuant to Bankruptcy Rule 2002. Notice of this Motion and any order entered hereon will be

served in accordance with Local Rule 9013-1(m). The Debtors submit that, in light of the nature

of the relief requested herein, no other or further notice need be given.

                                         CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Interim

Order and Proposed Final Order, substantially in the forms attached hereto as Exhibit A and

Exhibit B, granting the relief requested herein and granting such other relief as the Court may

deem just and proper.




                          [Remainder of Page Intentionally Left Blank]




                                                 17
            Case 20-10343-LSS   Doc 6    Filed 02/18/20   Page 18 of 41




Dated: February 18, 2020           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Derek C. Abbott
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           jbarsalona@mnat.com
                                           ptopper@mnat.com
                                           emoats@mnat.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   James F. Conlan (pro hac vice pending)
                                   Thomas A. Labuda (pro hac vice pending)
                                   Michael C. Andolina (pro hac vice pending)
                                   Matthew E. Linder (pro hac vice pending)
                                   Joe Schomberg
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: jconlan@sidley.com
                                          tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com
                                          jschomberg@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (pro hac vice pending)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   PROPOSED COUNSEL TO THE DEBTORS
                                   AND DEBTORS IN POSSESSION



                                        18
Case 20-10343-LSS   Doc 6   Filed 02/18/20   Page 19 of 41




                      Exhibit A

                Proposed Interim Order
                  Case 20-10343-LSS             Doc 6      Filed 02/18/20        Page 20 of 41




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                            Debtors.
                                                                Ref. Docket No. __

                   INTERIM ORDER (I) AUTHORIZING THE PAYMENT OF
                   CERTAIN TAXES AND (II) GRANTING RELATED RELIEF

          Upon the motion (“Motion”)2 of the Boy Scouts of America and Delaware BSA, LLC,

the non-profit corporations that are debtors and debtors in possession in the above-captioned

chapter 11 cases (the “Debtors”), for entry of an interim order (this “Interim Order”) (i)

authorizing, but not directing, the Debtors to remit and pay (or use tax credits to offset) the Taxes

and (ii) granting related relief, including authorizing the Debtors’ banks and other financial

institutions to receive, honor, process, and pay all checks or electronic transfers related to such

payments and obligations; and upon consideration of the First Day Declaration; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and this matter being a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2); and this Court being able to issue a final order consistent with Article III of the

United States Constitution; and venue of this proceeding and the Motion in this district being

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief

requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and other
1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning given to them in the Motion.
               Case 20-10343-LSS        Doc 6     Filed 02/18/20     Page 21 of 41




parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at an interim hearing and, if necessary, a

final hearing, before this Court; and all objections, if any, to the Motion having been withdrawn,

resolved or overruled; and the relief requested in the Motion being in the best interests of the

Debtors’ estates, their creditors and other parties in interest; and this Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

          1.   The relief requested in the Motion is GRANTED on an interim basis as set forth

herein.

          2.   The Final Hearing on the Motion shall be held on ________, 2020 at ___:___

__.m., prevailing Eastern Time. Any objections or responses to entry of a final order (the “Final

Order”) on the Motion shall be filed no later than 4:00 p.m., prevailing Eastern Time, on

____________, 2020 (the “Objection Deadline”) and served on the following parties: (i) the

Debtors, Boy Scouts of America, 1325 West Walnut Hill Lane, Irving, Texas 75038, Attn:

Steven P. McGowan; (ii) proposed counsel to the Debtors, Sidley Austin LLP, 787 Seventh

Avenue, New York, New York 10019, Attn: Jessica C.K. Boelter, and One South Dearborn,

Chicago, Illinois 60603, Attn: Matthew E. Linder; (iii) proposed co-counsel to the Debtors,

Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347,

Wilmington, Delaware 19899-1347, Attn: Derek C. Abbott; (iv) the U.S. Trustee, 844 King

Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David Buchbinder and




                                                 2
              Case 20-10343-LSS        Doc 6    Filed 02/18/20     Page 22 of 41




Hannah M. McCollum; (v) counsel to the prepetition Future Claimants’ Representative, Young

Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,

Delaware 19801, Attn: Robert S. Brady and Edwin J. Harron; (vi) counsel to JPMorgan Chase

Bank, N.A., Norton Rose Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932,

Attn: Louis R. Strubeck and Kristian W. Gluck; (vii) representatives of the prepetition Ad Hoc

Committee of Local Councils, Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York,

New York 10019, Attn: Richard G. Mason and Joseph C. Celentino; (viii) counsel to the

prepetition ad hoc group of attorneys representing significant numbers of abuse victims,

Pachulski, Stang, Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles,

California 90067, Attn: James I. Stang; (ix) counsel to the County Commission of Fayette

County (West Virginia), Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707 Virginia Street

East, Charleston, West Virginia 25301, Attn: John Stump; (x) counsel to any statutory committee

appointed in these chapter 11 cases; and (xi) any party that has requested notice pursuant to

Bankruptcy Rule 2002.

       3.      The Debtors are authorized, but not directed, to pay and remit (or use tax credits

to offset) all Taxes due and owing to the Governmental Authorities, including, without

limitation, those Governmental Authorities listed on Exhibit C to the Motion, that arose prior to

the Petition Date, including all Taxes subsequently determined upon audit or otherwise to be

owed for periods prior to the Petition Date, in an interim amount not to exceed $1,320,000. To

the extent that the Debtors have overpaid any Taxes, the Debtors are authorized to seek a refund

or credit on account thereof.

       4.      Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Interim Order or any payment made pursuant to this




                                               3
              Case 20-10343-LSS         Doc 6     Filed 02/18/20       Page 23 of 41




Interim Order shall or shall be deemed to constitute, nor is it intended to constitute, (a) an

admission as to the validity or priority of any claim or lien against the Debtors, (b) a waiver of

the Debtors’ rights to subsequently dispute such claim or lien on any grounds, (c) a promise or

requirement to pay any prepetition claim, (d) an implication or admission that any particular

claim is of a type specified or defined in the Motion or this Interim Order, (e) a request or

authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code, or (f) a waiver of the Debtors’ or any other party in interest’s rights under

the Bankruptcy Code or any other applicable law.

       5.      Notwithstanding the relief granted herein or any actions taken hereunder, nothing

contained in this Interim Order shall create any rights in favor of, or enhance the status of any

claim held by, any of the Governmental Authorities.

       6.      The Debtors are authorized, but not directed, to issue postpetition checks, or to

effect postpetition fund transfer requests, in replacement of any checks or fund transfer requests

that are dishonored or rejected as a consequence of these chapter 11 cases with respect to

prepetition amounts owed in connection with any Taxes.

       7.      The Debtors’ banks and financial institutions on which checks were drawn or

electronic fund transfer requests made with respect to prepetition amounts owed in connection

with any Taxes are authorized and directed to receive, process, honor, and pay all such checks

and electronic fund transfer requests when presented for payment, and all such banks and

financial institutions are authorized to rely on the Debtors’ designation of any particular check or

electronic fund transfer requests as approved by this Interim Order.




                                                 4
              Case 20-10343-LSS         Doc 6     Filed 02/18/20     Page 24 of 41




       8.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b)

because the relief granted in this Interim Order is necessary to avoid immediate and irreparable

harm to the Debtors’ estates.

       9.      Notice of the Motion shall be deemed good and sufficient notice of such Motion,

and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are waived by such notice.

       10.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Interim Order shall be immediately effective and enforceable upon its entry.

       11.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Interim Order.




Dated: ______________, 2020
       Wilmington, Delaware
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 5
Case 20-10343-LSS     Doc 6   Filed 02/18/20   Page 25 of 41




                         Exhibit B

                    Proposed Final Order
                  Case 20-10343-LSS             Doc 6      Filed 02/18/20        Page 26 of 41




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                            Debtors.
                                                                Ref. Docket No. __

                    FINAL ORDER (I) AUTHORIZING THE PAYMENT OF
                   CERTAIN TAXES AND (II) GRANTING RELATED RELIEF

          Upon the motion (“Motion”)2 of the Boy Scouts of America and Delaware BSA, LLC,

the non-profit corporations that are debtors and debtors in possession in the above-captioned

chapter 11 cases (the “Debtors”), for entry of an order (this “Final Order”) (i) authorizing, but

not directing, the Debtors to remit and pay (or use tax credits to offset) the Taxes and (ii)

granting related relief, including authorizing the Debtors’ banks and other financial institutions

to receive, honor, process, and pay all checks or electronic transfers related to such payments and

obligations; and upon consideration of the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and this matter being a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); and

this Court being able to issue a final order consistent with Article III of the United States

Constitution; and venue of this proceeding and the Motion in this district being proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning given to them in the Motion.
               Case 20-10343-LSS          Doc 6     Filed 02/18/20      Page 27 of 41




Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in interest;

and this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing

on the Motion were appropriate under the circumstances and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the

relief requested therein at an interim hearing and, if necessary, a final hearing, before this Court;

and all objections, if any, to the Motion having been withdrawn, resolved or overruled; and the

relief requested in the Motion being in the best interests of the Debtors’ estates, their creditors

and other parties in interest; and this Court having determined that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

          1.   The relief requested in the Motion is GRANTED on a final basis as set forth

herein.

          2.   The Debtors are authorized, but not directed, to pay and remit (or use tax credits

to offset) all Taxes due and owing to the Governmental Authorities, including, without

limitation, those Governmental Authorities listed on Exhibit C to the Motion, that arose prior to

the Petition Date, including all Taxes subsequently determined upon audit or otherwise to be

owed for periods prior to the Petition Date, in an amount not to exceed $1,660,000. To the

extent that the Debtors have overpaid any Taxes, the Debtors are authorized to seek a refund or

credit on account thereof.

          3.   Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Final Order or any payment made pursuant to this Final

Order shall or shall be deemed to constitute, nor is it intended to constitute, (a) an admission as

to the validity or priority of any claim or lien against the Debtors, (b) a waiver of the Debtors’




                                                   2
              Case 20-10343-LSS         Doc 6     Filed 02/18/20     Page 28 of 41




rights to subsequently dispute such claim or lien on any grounds, (c) a promise or requirement to

pay any prepetition claim, (d) an implication or admission that any particular claim is of a type

specified or defined in the Motion or this Final Order, (e) a request or authorization to assume

any prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code, or

(f) a waiver of the Debtors’ or any other party in interest’s rights under the Bankruptcy Code or

any other applicable law.

       4.      Notwithstanding the relief granted herein or any actions taken hereunder, nothing

contained in this Final Order shall create any rights in favor of, or enhance the status of any

claim held by, any of the Governmental Authorities.

       5.      The Debtors are authorized, but not directed, to issue postpetition checks, or to

effect postpetition fund transfer requests, in replacement of any checks or fund transfer requests

that are dishonored or rejected as a consequence of these chapter 11 cases with respect to

prepetition amounts owed in connection with any Taxes.

       6.      The Debtors’ banks and financial institutions on which checks were drawn or

electronic fund transfer requests made with respect to prepetition amounts owed in connection

with any Taxes are authorized and directed to receive, process, honor, and pay all such checks

and electronic fund transfer requests when presented for payment, and all such banks and

financial institutions are authorized to rely on the Debtors’ designation of any particular check or

electronic fund transfer requests as approved by this Final Order.

       7.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b)

because the relief granted in this Final Order is necessary to avoid immediate and irreparable

harm to the Debtors’ estates.




                                                 3
               Case 20-10343-LSS        Doc 6     Filed 02/18/20     Page 29 of 41




         8.    Notice of the Motion shall be deemed good and sufficient notice of such Motion,

and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are waived by such notice.

         9.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order shall be immediately effective and enforceable upon its entry.

         10.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Final Order in accordance with the Motion.

         11.   This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Order.




Dated:                       , 2020
         Wilmington, Delaware
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 4
Case 20-10343-LSS   Doc 6   Filed 02/18/20   Page 30 of 41




                       Exhibit C

           Governmental Authorities Schedule
               Case 20-10343-LSS          Doc 6     Filed 02/18/20     Page 31 of 41




                                  Governmental Authorities Schedule

  Governmental Authority                        Address                           Type
                                            Attn: Sales & Use Tax
                                                  Department
    Acadia Parish School Board                                               Sales & Use Taxes
                                                P.O. Drawer 309
                                          Crowley, LA 70527-0309
                                          Attn: Consumer Protection
                                                                       Reporting, Licensing and Other
 Alabama Attorney Generals Office              P.O. Box 300152
                                                                                    Fees
                                           Montgomery, AL 36130
                                               P.O. Box 304700         Reporting, Licensing and Other
  Alabama Securities Commission
                                        Montgomery, AL 36130-4700                   Fees
                                          C/O Annual Reports-Corp
                                                    Division           Reporting, Licensing and Other
 Arizona Corporation Commission
                                              1300 W Washington                     Fees
                                           Phoenix, AZ 85007-2929
                                                P.O. Box 29009
     Arizona Dept. Of Revenue                                                   Income Tax
                                              Phoenix, AZ 85038
                                                P.O. Box 29009
     Arizona Dept. Of Revenue                                                Sales & Use Taxes
                                              Phoenix, AZ 85038
                                             P.O. Box 9941 (WH)
     Arkansas Dept. Of Finance                                               Sales & Use Taxes
                                         Little Rock, AR 72203-9941
                                                 P.O. Box 1718
Ascension Parish Sales Tax Authority                                         Sales & Use Taxes
                                          Gonzales, LA 70707-1718
                                           Attn: Sales And Use Tax
                                                  Department
         Assumption Parish                                                   Sales & Use Taxes
                                                P.O. Drawer 920
                                          Napoleonville, LA 70390
                                            Attn: Sales & Use Tax
                                                  Department
   Avoyelles Parish School Board                                             Sales & Use Taxes
                                            201 Tunica Drive West
                                         Marksville, LA 71351-2603
                                             122 S. Stewart Street
    Beauregard Parish Sales Tax                                              Sales & Use Taxes
                                              Deridder, LA 70634
                                           Attn: Sales And Use Tax
                                                    Division
        Bossier City - Parish                                                Sales & Use Taxes
                                                 P.O. Box 5337
                                        Bossier City, LA 71171-5337
                                       Attn: And Use Tax Commission
      Caddo Shreveport Sales                     P.O. Box 104                Sales & Use Taxes
                                         Shreveport, LA 71161-0104
                                         Attn: Sales Tax Department
   Calcasieu Parish School Board                 P.O. Box 3227               Sales & Use Taxes
                                        Lake Charles, LA 70602-3227
                                               P.O. Box 903447         Reporting, Licensing and Other
  California Department Of Justice
                                        Sacramento, CA 94203-4470                   Fees
                                          International Tax Services
      Canada Revenue Agency               102A-2204 Walkley Road                Income Tax
                                            Ottawa, ON K1A 1A8
                                                 P.O. Box 1831         Reporting, Licensing and Other
   Capitol Corporate Services Inc.
                                               Austin, TX 78767                     Fees
                                            4045 Bridge View Dr.
                                                                       Reporting, Licensing and Other
         Charleston County              North Charleston, SC 29405-
                                                                                    Fees
                                                      7464
              Case 20-10343-LSS         Doc 6     Filed 02/18/20     Page 32 of 41




  Governmental Authority                      Address                           Type
                                              128 Main St.
       City Of Canon City                    P.O. Box 1460                 Sales & Use Taxes
                                      Canon City, CO 81215-1460
                                           121 N. LaSalle St.
                                                                     Reporting, Licensing and Other
City Of Chicago - Dept. Of Revenue              Room 107
                                                                                  Fees
                                        Chicago, IL 60680-4956
                                             P.O. Box 2408
     City Of Colorado Springs                                              Sales & Use Taxes
                                      Colorado Springs, CO 80901
                                              P.O. Box 725
       City Of Craig Alaska                                                Sales & Use Taxes
                                            Craig, AK 99921
                                        Attn: Business Licensing
                                                                     Reporting, Licensing and Other
        City Of Davenport                   226 West 4Th St
                                                                                  Fees
                                          Davenport, IA 52801
                                     Attn: Environmental Health &
                                                  Safety             Reporting, Licensing and Other
         City Of Detroit
                                     3245 E Jefferson Ave, Ste 100                Fees
                                        Detroit, MI 48207-4222
                                               250 N 5th St
  City Of Grand Junction Finance                                           Sales & Use Taxes
                                       Grand Junction, CO 81501
                                           6060 S Quebec St.
    City Of Greenwood Village                                              Sales & Use Taxes
                                     Greenwood Village, CO 80111
                                                P.O. Box 1
        City Of Gustavus                                                   Sales & Use Taxes
                                          Gustavus, AK 99829
                                           C/O City Recorder
       City Of Johnson City                  P.O. Box 2227           Real & Personal Property Taxes
                                     Johnson City, TN 37605-2227
                                          Attn: Revenue Office
        City Of Knoxville                    P.O. Box 15001          Real & Personal Property Taxes
                                       Knoxville, TN 37901-5001
                                            710 Mill Bay Rd.
         City Of Kodiak                         Room 213                   Sales & Use Taxes
                                           Kodiak, AK 99615
                                        Attn: Revenue Division
        City Of Lakewood                    P.O. Box 261450                Sales & Use Taxes
                                      Lakewood, CO 80226-9450
                                             500 E Third St
        City Of Loveland                                                   Sales & Use Taxes
                                          Loveland, CO 80537
                                        Attn: Revenue Division
                                                                     Reporting, Licensing and Other
        City Of Melbourne             900 E. Strawbridge Avenue
                                                                                  Fees
                                         Melbourne, FL 32901
                                         231 W Evergreen Ave.
         City Of Palmer                                                    Sales & Use Taxes
                                           Palmer, AK 99645
                                     Attn: Finance Dept/Sales Tax
                                                 Division
         City Of Pueblo                                                    Sales & Use Taxes
                                              1 City Hall Pl
                                           Pueblo, CO 81003
                                     Attn: Revenue And Consumer
                                                  Affairs            Reporting, Licensing and Other
          City Of Seattle
                                             P.O. Box 34904                       Fees
                                        Seattle, WA 98124-1907
                                            P.O. Box 775088
    City Of Steamboat Springs                                              Sales & Use Taxes
                                     Steamboat Springs, CO 80477
                                       Attn: Finance Dept/Tax &      Reporting, Licensing and Other
         City Of Tacoma
                                               License Div                        Fees


                                                 2
               Case 20-10343-LSS           Doc 6     Filed 02/18/20      Page 33 of 41




   Governmental Authority                        Address                            Type
                                             733 Market St Rm 21
                                          Tacoma, WA 98402-3770
                                                P.O. Box 19110
        City Of Thorne Bay                                                     Sales & Use Taxes
                                            Thorne Bay, AK 99919
                                            Attn: Kenneth L Maun
Collin County Tax Assessor Collector            P.O. Box 8046            Real & Personal Property Taxes
                                         McKinney, TX 75070-8046
                                               1375 Sherman St.
     Colorado Dept. Of Revenue                                                 Sales & Use Taxes
                                           Denver, CO 80261-0009
                                                1700 Broadway
                                                                         Reporting, Licensing and Other
     Colorado Secretary Of State                   Suite 200
                                                                                      Fees
                                              Denver, CO 80290
                                       Attn: Dept Of Attorney General
                                                                         Reporting, Licensing and Other
  Commonwealth Of Massachusetts          Division of Public Charities
                                                                                      Fees
                                           Boston, MA 02108-1698
                                          Attn: Bureau Of Charitable
                                                 Organizations           Reporting, Licensing and Other
  Commonwealth Of Pennsylvania
                                          207 North Office Building                   Fees
                                             Harrisburg, PA 17120
                                        Attn: Department Of Revenue
  Commonwealth Of Pennsylvania                   Dept. 280414                  Sales & Use Taxes
                                         Harrisburg, PA 17128-0414
                                        Attn: Dept Of Labor & Human
                                                   Resources
   Commonwealth Of Puerto Rico                                                    Income Tax
                                       Bureau Of Employment Security
                                          San Juan, PR 00919-1020
                                                P.O. Box 1197            Reporting, Licensing and Other
     Commonwealth Of Virginia
                                         Richmond, VA 23218-1197                      Fees
                                         Attn: Sales Tax Department
   Concordia Parish School Board                 P.O. Box 160                  Sales & Use Taxes
                                           Vidalia, LA 71373-0160
                                             450 Columbus Blvd.
                                                                         Reporting, Licensing and Other
   Connecticut Public Charity Unit                   #801
                                                                                      Fees
                                              Hartford, CT 06103
                                           Attn: Dept Of Finance &
                                                    Revenue
           DC Treasurer                                                        Sales & Use Taxes
                                                 P.O. Box 679
                                            Washington, DC 20044
                                        Attn: Division Of Corporations
                                                                         Reporting, Licensing and Other
    Delaware Secretary Of State                 P.O. Box 5509
                                                                                      Fees
                                        Binghamton, NY 13902-5509
                                         Attn: Tax Assessor/Collector
Denton County Tax Assessor Collector            P.O. Box 90223           Real & Personal Property Taxes
                                           Denton, TX 76202-5223
                                        Attn: Municipio Autonomo De
                                                   Guaynabo
     Departamento De Finanzaz                                                  Sales & Use Taxes
                                                Apartado 71370
                                             Guaynabo, PR 00970
                                       Bureau Of Revenue Room 1W09
       Department Of Finance            City Hall 1300 Perdido Street          Sales & Use Taxes
                                        New Orleans, LA 70112-2114
                                           Internal Revenue Service
    Department Of The Treasury                                                   Excise Taxes
                                            Ogden, UT 84201-0009



                                                    3
               Case 20-10343-LSS          Doc 6      Filed 02/18/20     Page 34 of 41




  Governmental Authority                         Address                           Type
                                          Attn: Sales And Use Tax
                                                Commission
           Desoto Parish                                                      Sales & Use Taxes
                                                P.O. Box 471
                                         Mansfield, LA 71052-0471
                                        Attn: Sales Tax Department
       East Feliciana Parish                    P.O. Box 397                  Sales & Use Taxes
                                          Clinton, LA 70722-0397
                                           4100 Chain Bridge Rd.        Reporting, Licensing and Other
    False Alarm Reduction Unit
                                             Fairfax, VA 22030                       Fees
                                             5050 W Tennessee
  Florida Department Of Revenue                                               Sales & Use Taxes
                                        Tallahassee, FL 32399-0120
                                       Attn: Division Of Corporations
                                                                        Reporting, Licensing and Other
    Florida Department Of State                P.O. Box 1500
                                                                                     Fees
                                        Tallahassee, FL 32302-1500
 Florida Dept. Of Agri & Consumer              P.O. Box 6700            Reporting, Licensing and Other
                Svcs                    Tallahassee, FL 32314-6700                   Fees
                                                P.O. Box 82
   Forsyth County Tax Collector                                         Real & Personal Property Taxes
                                       Winston-Salem, NC 27102-0082
                                                P.O. Box 70
  Fred Sisk Knox County Trustee                                         Real & Personal Property Taxes
                                            Knoxville, TN 37901

                                        Attn: Securities & Charities
                                                   Division             Reporting, Licensing and Other
     Georgia Secretary Of State
                                       2 MLK Jr Dr Se, Ste 317 West                  Fees
                                                    Tower
                                             Atlanta, GA 30334
                                        Attn: Sales Tax Department
     Grant Parish School Board                  P.O. Box 208                  Sales & Use Taxes
                                           Colfax, LA 71417-0208
Harris County Sheriff’s Office Alarm          1200 Baker Street         Reporting, Licensing and Other
               Detail                        Houston, TX 77002                       Fees
                                        Attn: Sales Tax Department
     Iberia Parish School Board                 P.O. Box 9770                 Sales & Use Taxes
                                        New Iberia, LA 70562-9770
                                        Charitable Trust Fund Attn:
                                            Annual Report Section
                                                                        Reporting, Licensing and Other
    Illinois Charity Bureau Fund        100 West Randolph St., 11th
                                                                                     Fees
                                                     Floor
                                           Chicago, IL 60601-3175
                                       Attn: Retailers Occupation Tax
  Illinois Department Of Revenue                                              Sales & Use Taxes
                                         Springfield, IL 62796-0001
                                               P. O. Box 10412
 Iowa Dept of Revenue and Finance                                             Sales & Use Taxes
                                        Des Moines, IA 50306-0412
                                              102 Fourth Street
Jackson Parish Sales Tax Collection                                           Sales & Use Taxes
                                            Jonesboro, LA 71251
                                            Attn: Board Sales Tax
                                                  Department
   Jefferson Davis Parish School                                              Sales & Use Taxes
                                                P.O. Box 1161
                                          Jennings, LA 70004-0627
                                                P.O. Box 248
  Jefferson Parish Sheriff's Office                                           Sales & Use Taxes
                                           Gretna, LA 70054-0248
                                        Attn: Property Tax Division
   Jefferson Parish Tax Collector               P.O. Box 130            Real & Personal Property Taxes
                                           Gretna, LA 70054-0130


                                                    4
             Case 20-10343-LSS      Doc 6      Filed 02/18/20     Page 35 of 41




Governmental Authority                     Address                           Type
                                   Attn: Director Of Taxation
Kansas Department Of Revenue                                            Sales & Use Taxes
                                    Topeka, KS 66625-0001
                                        120 Sw 10th Ave           Reporting, Licensing and Other
   Kansas Secretary Of State
                                        Topeka, KS 66612                       Fees
                                     Attn: Dept Of Revenue
   Kentucky State Treasurer                                             Sales & Use Taxes
                                      Frankfort, KY 40601
                                    Attn: Sales Tax Division
 Lafayette Parish School Board            P.O. Box 3883                 Sales & Use Taxes
                                   Lafayette, LA 70502-3883
                                  Attn: Sales Tax Department
Lafourche Parish School Board             P.O. Box 997                  Sales & Use Taxes
                                  Thibodeaux, LA 70302-0997
                                     Attn: Sales & Use Tax
                                           Commission
        Lincoln Parish                                                  Sales & Use Taxes
                                          P.O. Box 863
                                    Ruston, LA 71273-0863
                                          P.O. Box 1030
Livingston Parish School Board                                          Sales & Use Taxes
                                  Livingston, LA 70754-1030
                                          1885 N 3rd St.
                                                                  Reporting, Licensing and Other
   Louisiana Dept. Of Justice                4th Floor
                                                                               Fees
                                 Baton Rouge, LA 70802-5146
Louisiana Dept. Of Revenue And           P.O. Box 91017
                                                                        Sales & Use Taxes
           Taxation              Baton Rouge, LA 70821-9017
                                 Attn: Sales & Use Tax Division
   Maine Revenue Services                 P.O. Box 9112                 Sales & Use Taxes
                                    Augusta, ME 04332-9112
                                         P.O. Box 52133
  Maricopa County Treasurer                                       Real & Personal Property Taxes
                                    Phoenix, AZ 85072-2133
                                          P.O. Box 7038
Mass DOR (Dept. Of Revenue)                                             Sales & Use Taxes
                                    Boston, MA 02204-7038
                                          P.O. Box 7067
Massachusetts Dept. Of Revenue                                             Income Tax
                                       Boston, MA 02204
                                           State House            Reporting, Licensing and Other
    MD Secretary Of State
                                     Annapolis, MD 21401                       Fees
                                        Department 77802
  Michigan Dept. Of Treasury                                            Sales & Use Taxes
                                     Detroit, MI 48277-0802
                                     101-401 York Avenue          Reporting, Licensing and Other
Minister Of Finance - Manitoba
                                 Winnipeg, Manitoba R3C Op8                    Fees
                                         P.O. Box 64622
 Minnesota Dept. Of Revenue                                             Sales & Use Taxes
                                    St Paul, MN 55164-0622
                                        P.O. Box 202801           Reporting, Licensing and Other
  Montana Secretary Of State
                                    Helena, MT 59620-2801                      Fees
                                          P.O. Box 891
Monterey County Tax Collector                                     Real & Personal Property Taxes
                                    Salinas, CA 93902-0891
                                       255 Rockville Pike
                                                                  Reporting, Licensing and Other
     Montgomery County                      Suite L-15
                                                                               Fees
                                      Rockville, MD 20850
  Morehouse Sales & Use Tax                P.O Box 672
                                                                        Sales & Use Taxes
        Commission                  Bastrop, LA 71221-0672
                                    Attn: Minnesota Pollution
                                         Control Agency           Reporting, Licensing and Other
            MPCA
                                         P.O. Box 64893                        Fees
                                    St Paul, MN 55164-0893



                                              5
             Case 20-10343-LSS          Doc 6      Filed 02/18/20      Page 36 of 41




 Governmental Authority                        Address                            Type
                                       125 South Congress Street       Reporting, Licensing and Other
     MS Secretary Of State
                                           Jackson, MS 39201                        Fees
                                             P.O. Box 25000
  NC Department Of Revenue                                                   Sales & Use Taxes
                                        Raleigh, NC 27640-0150
                                             P.O. Box 94818            Reporting, Licensing and Other
   Nebraska Dept. Of Revenue
                                        Lincoln, NE 68509-4818                      Fees
                                             P.O. Box 98923
   Nebraska Dept. Of Revenue                                                 Sales & Use Taxes
                                        Lincoln, NE 68509-8923
                                            202 N Carson St.           Reporting, Licensing and Other
   Nevada Secretary Of State
                                     Carson City, NV 89701-4201                     Fees
                                             325 Don Gaspar
                                                                       Reporting, Licensing and Other
 New Mexico Secretary Of State                   Suite 300
                                                                                    Fees
                                          Santa Fe, NM 87501
                                       Attn: Corporate Income &
New Mexico Taxation & Revenue                 Franchise Tax
                                                                                Income Tax
            Dept.                            P.O. Box 25127
                                       Santa Fe, NM 87504-5127
                                      Attn: Cen Returns Proc Unit
  New York Sales Tax Bureau                   P.O. Box 894                   Sales & Use Taxes
                                          New York, NY 10005
                                    Attn: Corporation Tax Processing
New York State Corporation Tax           W A Harriman Campus                    Income Tax
                                           Albany, NY 12227
                                         Attn: Charities Bureau-
                                           Registration Section        Reporting, Licensing and Other
  New York State Dept. Of Law
                                              120 Broadway                          Fees
                                          New York, NY 10271
                                             P.O. Box 45021            Reporting, Licensing and Other
NJ Division Of Consumer Affairs
                                        Newark, NJ 07101-8002                       Fees
                                             P.O. Box 25123            Reporting, Licensing and Other
 NM Taxation & Revenue Dept
                                       Santa Fe, NM 87504-5123                      Fees
                                      Attn: Charitable Solicitation
                                                Licensing              Reporting, Licensing and Other
North Carolina Secretary Of State
                                             P.O. Box 29622                         Fees
                                        Raleigh, NC 27626-0622
                                        Attn: Nevada Legal Press
                                                                       Reporting, Licensing and Other
NV Stmt Of Business Publication       101 N. Carson Street, Suite 3
                                                                                    Fees
                                         Carson City, NV 89701
                                               State Capitol
Office Of State Tax Commissioner    600 E Boulevard Ave., Dept 127           Sales & Use Taxes
                                       Bismarck, ND 58505-0553
                                      Attn: Registry Of Charitable
                                                  Trusts               Reporting, Licensing and Other
 Office Of The Attorney General
                                            P.O. Box 903447                         Fees
                                      Sacramento, CA 94203-4470
                                            30 E. Broad Street
                                                                       Reporting, Licensing and Other
     Ohio Attorney General                      14th Floor
                                                                                    Fees
                                          Columbus, OH 43215
                                             P.O. Box 16560
    Ohio Treasurer Of State                                                  Sales & Use Taxes
                                       Columbus, OH 43216-6560
                                          2300 N Lincoln #101          Reporting, Licensing and Other
  Oklahoma Secretary Of State
                                    Oklahoma City, OK 73105-4897                    Fees
                                             P.O. Box 26930
   Oklahoma Tax Commission                                                   Sales & Use Taxes
                                    Oklahoma City, OK 73126-0930


                                                  6
              Case 20-10343-LSS          Doc 6      Filed 02/18/20      Page 37 of 41




  Governmental Authority                       Address                             Type
                                               P.O. Box 1438
   Orange County Tax Collector                                          Real & Personal Property Taxes
                                           Santa Ana, CA 92702
                                          100 SW Market Street          Reporting, Licensing and Other
     Oregon Dept. Of Justice
                                         Portland, OR 97201-5702                     Fees
                                      Attn: Bedding And Upholstery
                                                   Section              Reporting, Licensing and Other
  PA Dept. Of Labor & Industry
                                           651 Boas - RM 1623                        Fees
                                          Harrisburg, PA 17121
                                       Attn: Sales Tax Department
    Parish Of East Baton Rouge                 P.O. Box 2590                  Sales & Use Taxes
                                      Baton Rouge, LA 70821-2590
                                               P.O. Box 355
        Parish Of Iberville                                                   Sales & Use Taxes
                                       Plaquemine, LA 70765-0355
                                               P.O. Box 168
       Parish Of St Bernard                                                   Sales & Use Taxes
                                           Chalmette, LA 70044
                                           Attn: Sales Tax Fund
       Parish Of Terrebonne                    P.O. Box 670                   Sales & Use Taxes
                                         Houma, LA 70361-0670
                                         Attn: Sales Tax Division
        Plaquemines Parish             7163 Highway 39 Suite 105              Sales & Use Taxes
                                       Braithwaite, LA 70040-2262
  Puerto Rico Department Of The             P.O. Box 9022501
                                                                              Sales & Use Taxes
             Treasury                    San Juan, PR 00902-2501
                                          Attn: Sales & Use Tax
                                                Department
          Rapides Parish                                                      Sales & Use Taxes
                                               P.O. Box 671
                                       Alexandria, LA 71309-0671
                                          Attn: Sales & Use Tax
                                                Commission
          Sabine Parish                                                       Sales & Use Taxes
                                               P.O. Box 249
                                          Many, LA 71449-0249
                                         Attn: Unsecured Tax Unit
        Sacramento County                      P. O. Box 508            Real & Personal Property Taxes
                                       Sacramento, CA 95812-0508
                                     Attn: St John The Baptist Parish
     Sales And Use Tax Office                  P.O. Box 432                   Sales & Use Taxes
                                            Reserve, LA 70084
                                            172 W Third Street
        SBC Tax Collector                         1st Floor             Real & Personal Property Taxes
                                     San Bernardino, CA 92415-0360
                                              Capitol Building
                                      500 East Capitol Avenue; Suite    Reporting, Licensing and Other
      SD Secretary Of State
                                                     204                             Fees
                                          Pierre, SD 57501-5070
                                           600 E Boulevard Ave
                                                  Dept 108              Reporting, Licensing and Other
      Secretary Of State - ND
                                               Bismarck, ND                          Fees
                                                58505-0500
                                       Attn: Corporations Division
                                                                        Reporting, Licensing and Other
Secretary Of State Of Rhode Island        100 North Main Street
                                                                                     Fees
                                        Providence, RI 02903-1335
                                               P.O. Box 2751
Shelby County Trustee- David Lenor                                      Real & Personal Property Taxes
                                        Memphis, TN 38101-2751



                                                  7
             Case 20-10343-LSS          Doc 6      Filed 02/18/20      Page 38 of 41




 Governmental Authority                       Address                             Type
 South Carolina Department Of            Attn: Sales Tax Return
                                                                             Sales & Use Taxes
           Revenue                     Columbia, SC 29214-0101
                                      Attn: SC Secretary of State's
                                                 Office                Reporting, Licensing and Other
South Carolina Secretary Of State
                                    1205 Pendleton Street, Suite 525                Fees
                                          Columbia, SC 29201
                                             P. O. Box 5055
South Dakota Dept. Of Revenue                                                Sales & Use Taxes
                                      Sioux Falls, SD 57117-5055
                                        Attn: Sales And Use Tax
                                               Department
 St Charles Parish School Board                                              Sales & Use Taxes
                                              P.O. Box 46
                                           Luling, LA 70070
                                         Attn: Sales & Use Tax
                                               Department
 St James Parish School Board                                                Sales & Use Taxes
                                              P.O. Box 368
                                        Lutcher, LA 70071-0368
                                         Attn: Sales & Use Tax
                                               Department
 St Landry Parish School Board                                               Sales & Use Taxes
                                             P.O. Box 1210
                                          Opelousas, LA 70571
                                          Attn: Sales Tax Dept
 St Martin Parish School Board               P/O Box 1000                    Sales & Use Taxes
                                       Breaux Bridge, LA 70517
                                         Attn: Sales & Use Tax
                                               Department
         St Mary Parish                                                      Sales & Use Taxes
                                             P.O. Box 1142
                                     Morgan City, LA 70381-1142
                                      Attn: Sales Tax Department
St Tammany Parish Sheriff's Dpt               P.O. Box 479                   Sales & Use Taxes
                                      Covington, LA 70434-0479
                                          California Sales Tax
  State Board Of Equalization                 P.O. Box 863                   Sales & Use Taxes
                                         Sacramento, CA 95804
                                               1031 W. 4th
                                                Suite 200              Reporting, Licensing and Other
        State Of Alaska
                                             Anchorage, AK                          Fees
                                               99501-1994
                                     Attn: Department Of Revenue
                                                Services
      State Of Connecticut                                                   Sales & Use Taxes
                                             P.O. Box 5030
                                       Hartford, CT 06102-5030
                                     Attn: Division Of Corporations
                                                                       Reporting, Licensing and Other
       State Of Delaware                     P.O. Box 5509
                                                                                    Fees
                                     Binghamton, NY 13902-5509
                                         Attn: Dept Of Revenue
        State Of Georgia                    P.O. Box 105296                  Sales & Use Taxes
                                           Atlanta, GA 30348
                                         35 State House Station        Reporting, Licensing and Other
         State Of Maine
                                       Augusta, ME 04333-0035                       Fees
                                            P.O. Box 17405
       State Of Maryland                                                     Sales & Use Taxes
                                      Baltimore, MD 21297-1405
                                    Attn: Attorney General-Charities
                                                                       Reporting, Licensing and Other
       State Of Minnesota                       Division
                                                                                    Fees
                                      445 Minnesota Street, Suite


                                                 8
               Case 20-10343-LSS            Doc 6     Filed 02/18/20      Page 39 of 41




   Governmental Authority                         Address                            Type
                                                      #1200
                                           St Paul, MN 55101-2130
                                             Attn: Attorney General
                                              Charitable Trust Unit       Reporting, Licensing and Other
      State Of New Hampshire
                                                33 Capitol Street                      Fees
                                              Concord, NH 03301
                                                  P.O. Box 999
    State Of NJ-Sales & Use Tax                                                 Sales & Use Taxes
                                            Trenton, NJ 08646-0999
   State Of Rhode Island Division/          One Capitol Hill Ste 36
                                                                                Sales & Use Taxes
              Taxation                    Providence, RI 02908-5829
                                             John O Pastore Center
    State Of Rhode Island General                                         Reporting, Licensing and Other
                                         1511 Pontiac Ave Bldg 69-1
              Treasurer                                                                Fees
                                               Cranston, RI 02920
                                             312 Rosa L Parks Ave.
                                                                          Reporting, Licensing and Other
         State Of Tennessee                          8th Floor
                                                                                       Fees
                                          Nashville, TN 37243-0308
                                                P.O. Box 34052
State Of Washington Dept. Of Revenue                                            Sales & Use Taxes
                                            Seattle, WA 98124-1052
                                             Attn: Dept Of Revenue
         State Of Wyoming                      Herschler Building               Sales & Use Taxes
                                          Cheyenne, WY 82002-0110
                                                  P.O. Box 960
       State Tax Commission                                                     Sales & Use Taxes
                                           Jackson, MS 39205-0960
                                                P.O. Box 83784
    State Tax Commission Idaho                                                  Sales & Use Taxes
                                             Boise, ID 83707-3784
                                        Attn: Sales & Use Tax Division
  Tangipahoa Parish School System                 P.O. Box 159                  Sales & Use Taxes
                                             Amite, LA 70422-0159
                                             Attn: Tarrant Cnty Tax
                                               Assessor/Collector
Tarrant County Tax Assessor-Collector                                     Real & Personal Property Taxes
                                               100 E Weatherford
                                           Ft Worth, TX 76196-0001
                                        Attn: Danise D. Henriquez CFC
                                                                          Reporting, Licensing and Other
   Tax Collector Monroe County Fl                P.O. Box 1129
                                                                                       Fees
                                          Key West, FL 33041-1129
                                                  P.O. Box 123
  Taxation & Revenue Department                                                 Sales & Use Taxes
                                           Monroe, LA 71210-0123
                                                 P.O. Box 2527
      Taxation & Revenue Dept                                                   Sales & Use Taxes
                                          Santa Fe, NM 87504-2527
                                         Andrew Jackson State Office
                                                       Bldg               Reporting, Licensing and Other
    Tennessee Dept. Of Revenue
                                              500 Deaderick Street                     Fees
                                          Nashville, TN 37242-1399
                                        Andrew Jackson State Office Bld
    Tennessee Dept. Of Revenue                500 Deaderick Street              Sales & Use Taxes
                                          Nashville, TN 37242-0700
                                          Attn: Comptroller Of Public
                                                     Accounts
       Texas State Comptroller                                                  Sales & Use Taxes
                                                 Capitol Station
                                            Austin, TX 78774-0100
                                             123 Roger Smith Ave.
         The City Of Cortez                                                     Sales & Use Taxes
                                               Cortez, CO 81321
                                         Attn: Dept Of Agriculture &      Reporting, Licensing and Other
        Treasurer Of Virginia
                                                 Consumer Serv                         Fees


                                                     9
              Case 20-10343-LSS         Doc 6     Filed 02/18/20     Page 40 of 41




  Governmental Authority                      Address                           Type
                                      102 Governor St, Lower Level
                                           Richmond, VA 23219
                                            165 Capitol Avenue       Reporting, Licensing and Other
  Treasurer State Of Connecticut
                                            Hartford, CT 06106                    Fees
                                              6606 Tussing Rd
                                                                     Reporting, Licensing and Other
     Treasurer State Of Ohio                   P.O. Box 4009
                                                                                  Fees
                                      Reynoldsburg, OH 43068-9009
                                                P.O. Box 185
   Treasurer, City Of Memphis                                        Real & Personal Property Taxes
                                        Memphis, TN 38101-0185
                                           IPL/CBP INFO Center
                                     1300 Pennsylvania Avenue NW;
U.S. Customs and Border Protection                                       Duties / Import Taxes
                                                  MS: 1345
                                          Washington, DC 20229
                                          350 North Redwood Rd.
                                                                     Reporting, Licensing and Other
              UDAF                            P.O. Box 146500
                                                                                  Fees
                                     Salt Lake City, UT 84114-6500
                                        Attn: Sales Tax Department
           Union Parish                         P.O. Box 545               Sales & Use Taxes
                                       Farmersville, LA 71241-0545
                                             2970 Market Street
                                                                     Reporting, Licensing and Other
      United States Treasury                  Bln#3-G23, 100
                                                                                  Fees
                                       Philadelphia, PA 19104-5002
                                              160 E 300 South        Reporting, Licensing and Other
    Utah Dept. Of Commerce
                                     Salt Lake City, UT 84114-6704                Fees
                                         P.O. Box 2448 Room 521      Reporting, Licensing and Other
         VDH - Bedding
                                           Richmond, VA 23218                     Fees
                                         Attn: Sales Tax Division
  Vermillion Parish School Board                 Drawer 520                Sales & Use Taxes
                                        Abbeville, LA 70511-0520
                                                P.O. Box 547
  Vermont Department Of Taxes                                              Sales & Use Taxes
                                        Montpelier, VT 05601-0547
                                        Attn: Sales Tax Department
   Vernon Parish School Board                 117 Belview Rd               Sales & Use Taxes
                                        Leesville, LA 71446-2902
                                           6115 Estate Smith Bay
 Virgin Islands Bureau Of Internal
                                                  Suite 225                   Income Tax
             Revenue
                                        St Thomas, VI 00802-1332
                                                P.O. Box 215
   Washington County Trustee                                         Real & Personal Property Taxes
                                         Jonesborough, TN 37659
                                              P.O. Box 40256
                                                                         Gift Annuity Program
  Washington Office of Insurance               Olympia, WA
                                                                              Registration
                                                 98504-0256
                                        Attn: Sales Tax Department
        Washington Parish                       P.O. Box 508               Sales & Use Taxes
                                           Franklinton, LA 70438
                                          801 Capital Way South      Reporting, Licensing and Other
  Washington Secretary Of State
                                        Olympia, WA 98501-1226                    Fees
                                        Attn: Sales Tax Department
   Webster Parish School Board                  P.O. Box 357               Sales & Use Taxes
                                         Minden, LA 71058-0357
                                        Attn: Sales Tax Department
     West Baton Rouge Parish                    P.O. Box 53                Sales & Use Taxes
                                        Port Allen, LA 70767-0053



                                                 10
              Case 20-10343-LSS          Doc 6     Filed 02/18/20      Page 41 of 41




 Governmental Authority                        Address                            Type
                                        Attn: Sales Tax Department
 West Feliciana Parish School Bd               P.O. Box 1910                 Sales & Use Taxes
                                      St Francisville, LA 70775-1910
                                           1900 Kanawha Blvd E
                                      State Capitol Complex, Bldg 3,   Reporting, Licensing and Other
 West Virginia Division Of Labor
                                                  Rm 200                            Fees
                                          Charleston, WV 25305
                                       Attn: Business And Licensing
                                                  Division             Reporting, Licensing and Other
 West Virginia Secretary Of State
                                              P.O. Box 40300                        Fees
                                          Charleston, WV 25364
                                         Attn: Accounting Division
  West Virginia State Tax Dept                Po Drawer 1667                 Sales & Use Taxes
                                       Charleston, WV 25326-1667
                                      Attn: Charitable Organizations
                                                                       Reporting, Licensing and Other
WI Dept. Of Financial Institutions   201 W Washington Ave, Ste 500
                                                                                    Fees
                                            Madison, WI 53703
                                            Attn: School Board
          Winn Parish                          P.O. Box 430                  Sales & Use Taxes
                                        Winnfield, LA 71483-0430
                                              P.O. Box 93389
Wisconsin Department Of Revenue                                              Sales & Use Taxes
                                       Milwaukee, WI 53293-0389
                                          1615 E Washington St.        Reporting, Licensing and Other
     WV Secretary Of State
                                          Charleston, WV 25311                      Fees




                                                 11
